Citation Nr: 0510918	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected dermatophytosis of the feet, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal form rating decisions rendered by the Waco, 
Texas and Wichita, Kansas Regional Offices (RO) of the 
Department of Veterans Affairs (VA).

Procedural history

The increased rating issue

The veteran served on active duty from March 1969 to October 
1970.  Service in Vietnam is indicated by the evidence of 
record.

In a September 1993 Hearing Officer's decision, service 
connection was granted for fungal infection of the feet.  A 
noncompensable (zero percent) disability rating was assigned. 

The Waco RO, in rating actions of June 1996 and November 
1996, denied his request for a compensable evaluation for 
this disability, which at that time was rated as 
noncompensable.  The veteran indicated disagreement and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal 
(VA Form 9) in March 1997.  

In April 1999, the Wichita RO awarded a 10 percent rating 
bilateral foot fungus.  The veteran thereafter indicated 
continued disagreement with the assignment of this disability 
rating.  This issue is according still on appeal; see AB v. 
Brown, 6 Vet. App. 35 (1993) [on claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded].

The PTSD issue

In rating decisions of October 1992 and February 1993, the 
Waco RO denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran indicated timely 
disagreement with the February 1993 decision and, after being 
issued a statement of the case, submitted a statement in 
April 1993 whereby he requested a personal hearing and 
indicated that he still disagreed with the denial of service 
connection for PTSD.  This constituted a substantive appeal; 
see 38 C.F.R. § 20.202, stipulating in pertinent part that a 
substantive appeal consists of correspondence setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination appealed.  

At his September 1993 personal hearing, the veteran again set 
forth argument in support of his claim for service connection 
for PTSD.  In the September 1993 Hearing Officer's decision, 
service connection for PTSD was again denied and a 
supplemental statement of the case furnished to the veteran 
in November 1993.  
At that time, the veteran was advised as follows:  "If we do 
not hear from you in 60 days, we will assume you do not 
intend to complete your appeal and will close our record.  If 
your require more time, please let us know."

Following the adjudication referenced above, the issue of the 
veteran's entitlement to service connection for PTSD was 
denied by the Waco RO in October 1998 and by the Wichita RO 
in March 2002 on the basis that the veteran had not submitted 
new and material evidence to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002).
For reasons stated immediately below, the Board believes that 
an appeal as to the issue of the veteran's entitlement to 
service connection for PTSD has been perfected, and there is 
no need for the veteran to reopen it.

There are no regulatory provisions whereby the agency of 
original jurisdiction can arbitrarily "close" an appeal, 
whether or not a veteran responds to a letter asking whether 
he wishes the appeal to go forward.  The veteran had 
perfected his appeal, with the attendant right of Board 
review, as of April 1993, when he submitted his substantive 
appeal; see 38 C.F.R. § 20.200 and Archbold v. Brown, 9 Vet. 
App. 124 (1996) [an appeal is deemed to consist of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal].  The veteran has neither withdrawn or 
abandoned his appeal.  See 38 C.F.R. §§ 3.158, 20.204 (2004).  

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD has been pending on appeal since April 
1993, notwithstanding any further attempts by the agency of 
original jurisdiction to characterize this claim as one 
requiring the submittal of new and material evidence to 
reopen.  See also Barnett v. Brown, 8 Vet. App. 1 (1995) 
[regardless of RO's actions, the Board is statutorily 
required to determine whether the new and material evidence 
requirement need be met]. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination that was scheduled to evaluate his service-
connected dermatophytosis of the feet.


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for dermatophytosis of the feet is denied based on the 
veteran's failure to report for a scheduled VA examination.  
38 C.F.R. § 3.655 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

1. Entitlement to an increased disability rating for 
dermatophytosis of the feet, currently evaluated as 10 
percent disabling.

The veteran is seeking a increased higher ratings for his 
service-connected dermatophytosis of the feet.  

The Veterans Claims Assistance Act 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2004).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  Regulations have been implemented 
in support of the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a physical examination.  Through no fault of VA, 
that effort was unsuccessful.  Specifically, the RO scheduled 
a VA medical examination in December 2004 to determine the 
severity of the veteran's service-connected dermatophytosis 
of the feet.  However, the veteran failed to appear without 
showing good cause, nor has he since that date furnished VA 
with an explanation for his failure to report.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and are thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case was incomplete and attempted to supplement the 
record by obtaining additional medical evidence, in 
accordance with VA's mandate as contained in statute and 
regulation.  See, in particular, 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board concurs with the RO's assessment 
that a VA examination was necessary.   

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disabilities, 38 C.F.R. § 4.118, effective August 30, 2002.  
See 67 Fed. Reg. 49596 (July 31, 2002).  Further 
dermatological examination was deemed necessary in order to 
accord the veteran proper consideration under revised rating 
criteria, which differ in several material respects from the 
former rating criteria.  

In this case, entitlement to VA benefits, in this case an 
increased rating for the veteran's service-connected skin 
disability, could not be established without a current skin 
examination.  The consequences of the veteran's refusal to 
report for the scheduled VA examination will be discussed 
below.  See 38 C.F.R. § 3.655 (2004).

Because this increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See a letter dated June 26, 2003 to the 
veteran that specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claim.  VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in the March 1997 VA Form 9 that he did not want 
a BVA hearing, and he never requested a hearing before the RO 
as to this issue.  The veteran's attorney has submitted 
written statements on his behalf.

Relevant law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).



Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's claim for entitlement to an 
increased rating for his service-connected dermatophytosis of 
the feet must be denied under the provisions of 38 C.F.R. 
§ 3.655 (2004).  The veteran is apparently unwilling to 
report for a VA examination deemed necessary to evaluate this 
claim.

The record in this case reveals that the RO scheduled a VA 
examination in December 2004 in order to determine the 
current severity of the veteran's service- connected 
dermatophytosis of the feet, pursuant to the August 2002 
change in the diagnostic criteria that pertain to skin 
disorders which has been referenced in the Board's VCAAA 
discussion above.  The veteran failed to report for that 
scheduled examination.  He has not provided any adequate 
reason or good cause for his failure to report for 
examination.  

It is noted that the RO, in its December 2004 letter, set 
forth the provisions of 38 C.F.R. § 3.655 that include the 
ramifications of a failure to report for an examination 
scheduled pursuant to a claim for increased disability 
compensation.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
this claim, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood 
at 193.  The Board particularly notes that the RO's notice to 
appear for the December 2004 VA examination specifically 
informed the veteran that if he failed to report, his claim 
would be disallowed.  There is no correspondence or report of 
contact of record from the veteran or on his behalf that 
would explain his failure to report for the examination.  To 
the contrary, there is only silence from the veteran in this 
regard.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2004)], or "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his representative has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral; as noted 
above, the veteran must cooperate in this development, and 
his failure to cooperate may precipitate action adverse to 
the interests of his claim.

The facts in this case are clear.  The veteran failed to 
report for a VA examination that was scheduled by the RO.  
The examination was scheduled because, due to the 2002 change 
in the VA skin regulations, 38 C.F.R. § 4.118, evidence which 
was previously of record was inadequate to rate the veteran's 
service-connected skin disorder.  Although there is of record 
the report of a January 2003 VA skin examination, as was 
noted by the RO in a November 2003 deferred rating decision 
the veteran was never examined taking the new rating criteria 
into consideration.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

No good cause or adequate reason has been demonstrated for 
the veteran's failure to appear or to be examined.  The Board 
is aware that he veteran has significant psychiatric 
symptomatology as well as a history of alcoholism.  This does 
not, however, relieve him of the responsibility of reporting 
for scheduled VA examination and/or requesting that such 
examinations be rescheduled. 

38 C.F.R. § 3.655 provides that when an examination is 
scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The claim for an increased rating for 
dermatophytosis of the feet is therefore denied.  See 38 
C.F.R. § 3.655 (2004).

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
As discussed above, the veteran was fully apprised by the RO 
of the consequences of his failure to report for a scheduled 
VA examination.  


ORDER

An increased disability rating for service-connected 
dermatophytosis of the feet is denied.


REMAND

2.  Entitlement to service connection for PTSD.

The Board has determined that additional development of this 
claim is necessary prior to further appellate review.

In particular, the Board notes that the veteran, in support 
of his claim of service connection for PTSD, has provided a 
history of various stressors, to include exposure to hostile 
fire from small arms, artillery, rockets and bombs while in 
field camps during his Vietnam service.  In a statement dated 
in April 2004 from the U.S. Armed Services Center for 
Research of Unit Records Research (USASCRUR), it was noted 
that the unit history provided by the veteran's unit showed 
that during the period in question the Special Forces Camp at 
Doc Seang (where his unit was apparently assigned) came under 
heavy attack from an estimated regimental size unit of the 
enemy, that, during the three-week Battle of Doc Seang, fire 
from the veteran's battalion were critical in repelling the 
attacks, and that, during the engagement, the battalion 
suffered the loss of one forward observers, with three other 
observers wounded.  

The Court has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), in which the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.  

In the instant case, the veteran's exposure to a stressor 
event has been verified to the extent required by Pentecost 
and Suozzi.  However, this is not a sufficient basis upon 
which to grant service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2004).  In this case, VA show that the veteran 
has received treatment for PTSD.  However, there are other 
psychiatric diagnoses of record, most significantly chronic 
alcohol abuse.  

VA's duty to assist, under the VCAA, requires that a 
psychiatric  examination be undertaken.  In view of the fact 
that a stressor cited by the veteran has been verified, the 
examiner should determine whether a diagnosis of PTSD that 
meets the criteria in the DSM-IV may be rendered in this case 
and, if so, whether it is the result of the verified in-
service stressor.

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be scheduled an 
examination by a VA psychiatrist, who 
should ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	(CONTINUED ON NEXT PAGE)


The veteran is once again cautioned as to the necessity of 
reporting for any and all scheduled VA examinations.  Failure 
to do so may result in the denial of the claim.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


